 1
 2
 3                                                               JS-6
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11
      BRE THRONE PLAZA RIO VISTA,                  Case No. 5:18-cv-02375-JGB-SHK
12    LLC,
13                         Plaintiff,
                      v.                           ORDER REMANDING CASE TO
14    JOHN RYAN, et al.,                           STATE COURT AND IMPOSING
                          Defendants.              SANCTIONS ON DEFENDANT
15                                                 JOHN RYAN FOR VIOLATING THIS
                                                   COURT’S ORDER
16
17
18         For at least the fourth time, Defendant John Ryan (“Defendant”) seeks to
19   improperly remove this unlawful detainer action from the Riverside County
20   Superior Court to this Court on the basis of diversity of citizenship. Electronic
21   Case Filing Number (“ECF No.”) 1, Notice of Removal (“NOR”) at 2; ECF No.
22   1-1, NOR Civil Cover Sheet at 1. Defendant also applied to proceed in forma
23   pauperis (“IFP Application”). ECF No. 3, IFP Application. For reasons
24   discussed below, the Court sua sponte REMANDS this action to the Riverside
25   County Superior Court, DENIES Defendant’s IFP Application as moot, and
26   imposes sanctions in the amount of $5,000.00 against Defendant, John Ryan.
27   ///
28   ///
 1                             I.     PROCEDURAL HISTORY
 2         This is at least the fourth time that Defendant, a California resident, has
 3   sought to remove this case. ECF No. 1 at 1, 9. In his May 2018 notice of removal,
 4   Defendant filed the substantially same, if not the exact same, notice of removal for
 5   the exact same case as he has filed in the present matter. BRE Throne Plaza Rio
 6   Vista LLC v. John Ryan, et al., ED CV 18-01036 JGB (SHKx) (“Case No. 1”),
 7   Electronic Case Filing Number (“ECF No.”) 1. In a reasoned decision, this Court
 8   remanded the matter finding that there was no federal question jurisdiction and the
 9   amount in controversy was significantly less than the required $75,000 threshold.
10   Case No. 1, ECF No. 9. Again, in early September 2018, Defendant filed the
11   substantially same, if not the exact same, notice of removal for the exact same case
12   as he has filed in the present matter. BRE Throne Plaza Rio Vista LLC v. John
13   Ryan, et al., ED CV 18-01888 JGB (SHKx) (“Case No. 2”), ECF No. 1. The
14   Court again remanded the matter for lack of subject matter jurisdiction and in its
15   order denying Defendant’s request to proceed in forma pauperis, put Defendant on
16   notice and stated that “[a]ny future attempts to frivolously remove this matter to
17   federal court will likely result in Defendant, John Ryan, being sanctioned by this
18   Court.” Case No. 2, ECF No. 15. On September 27, 2018, for the third time,
19   Defendant again filed the substantially same, if not the exact same, notice of
20   removal involving the exact same case for which he has sought removal on at least
21   three previous occasions. BRE Throne Plaza Rio Vista LLC v. John Ryan, et al, ED
22   CV 18-02072 (“Case No. 3”), ECF No. 1.
23         In remanding Case No. 3, the Court also imposed sanctions in the amount of
24   $1,000 against Defendant, payable into the Court’s registry by October 19, 2018.
25   There is no record that Defendant has paid this amount.
26         Finally, on November 7, 2018, Defendant again filed the substantially same,
27   if not the exact same notice of removal, which is the basis for this order.
28   ///
                                                2
 1                                 II.    APPLICABLE LAW
 2         As explained previously, “[t]he right of removal is entirely a creature of
 3   statute and ‘a suit commenced in a state court must remain there until cause is
 4   shown for its transfer under some act of Congress.’” Syngenta Crop Protection,
 5   Inc. v. Henson, 537 U.S. 28, 32 (2002) (quoting Great Northern R. Co. v.
 6   Alexander, 246 U.S. 276, 280 (1918)). Moreover, the removing defendant bears
 7   the burden of establishing federal jurisdiction. Abrego Abrego v. Dow Chemical
 8   Co., 443 F.3d 676, 682 (9th Cir. 2006)
 9         The party seeking removal must show by a preponderance of the evidence
10   that the amount in controversy exceeds $ 75,000. See Abrego Abrego, 443 F.3d at
11   683; Conrad Associates v. Hartford Acc. & Indem. Co., 994 F.Supp. 1196, 1198
12   (N.D. Cal. 1998) (“A speculative argument regarding the potential value of the
13   award is insufficient.”). “It is insufficient for the removing party to merely state a
14   conclusion that the amount in controversy ‘exceeds $75,000.’ Instead, the
15   defendant is obligated to provide proof of the underlying facts that establish the
16   Court’s jurisdiction.” Avans v. Foster Wheeler Const. Co., No. 1:10-CV-00922
17   LJO, 2010 WL 3153972, at *2 (E.D. Cal. Aug. 6, 2010).
18         Finally, “[a] civil action otherwise removable solely on the basis of the
19   jurisdiction under 1332(a) of this title may not be removed if any of the parties in
20   interest properly joined and served as defendants is a citizen of the State in which
21   such action is brought.” 28 U.S.C. § 1441(b).
22         With respect to sanctions, “[t]hree primary sources of authority enable
23   courts to sanction parties or their lawyers for improper conduct: (1) Federal Rule of
24   Civil Procedure 11, which applies to signed writings filed with the court, (2) 28
25   U.S.C. § 1927, which is aimed at penalizing conduct that unreasonably and
26   vexatiously multiplies the proceedings, and (3) the court’s inherent power.”
27   Fink v. Gomez, 239 F.3d 989, 991 (9th Cir. 2001). “28 U.S.C. § 1927 provides for
28   sanctions against an attorney [or any other person admitted to conduct cases] who
                                                3
 1   ‘multiplies the proceedings in any case unreasonably and vexatiously.’ Sanctions
 2   pursuant to § 1927 require a finding of subjective bad faith. Pacific Harbor Capital,
 3   Inc., v. Carnival Air Lines, Inc., 210 F.3d 1112, 1118 (9th Cir. 2000) (citations
 4   omitted). The Ninth Circuit has found that knowing or reckless conduct meets this
 5   standard. See New Alaska Development Corp. v. Guetschow, 869 F.2d 1298, 1306
 6   (9th Cir. 1989) (citations omitted); Gomez v. Michaels Stores, Inc., No. EDCV15 -
 7   02328 JGB (DTBx), 2016 WL 7496746, at *4 (C.D. Cal. Oct. 12, 2016). In order to
 8   impose sanctions under the Court’s inherent power, however, the Court must
 9   make “a bad faith finding.” Lahiri v. Universal Music & Video Distribution Corp.,
10   606 F.3d 1216, 1219 (9th Cir. 2010).
11         Finally, Federal Rule of Civil Procedure 11(b) provides:
12
           By presenting to the court a pleading . . . an . . . unrepresented party
13         certifies that to the best of the person’s knowledge, information, and
14         belief, formed after an inquiry reasonable under the circumstances:
15         (1) [the pleading] is not being presented for any improper purpose,
16         such as to harass, cause unnecessary delay, or needlessly increase the
           cost of litigation;
17
           (2) the claims, defenses, and other legal contentions are warranted by
18         existing law or by a nonfrivolous argument for extending, modifying,
19         or reversing existing law or for establishing new law;
           (3) the factual contentions have evidentiary support or, if specifically
20         so identified, will likely have evidentiary support after a reasonable
21         opportunity for further investigation or discovery; and
           (4) the denials of factual contentions are warranted on the evidence or,
22         if specifically so identified, are reasonably based on belief or a lack of
23         information.
24
     Fed. R. Civ. P. 11(b). To impose sanctions under Federal Rule of Civil
25
     Procedure 11, “[c]ourts must apply an objective test in assessing whether the
26
     rule has been violated. A violation of the rule does not require subjective bad
27
     faith.” Yagman v. Republic Ins., 987 F.2d 622, 628 (9th Cir. 1993) (internal
28
                                                4
 1   citations omitted). A court need not have a motion before it to impose a
 2   sanction under this rule, but “[o]n its own , the court may order [a] . . . party
 3   to show cause why conduct specifically described in the order has not
 4   violated Rule 11(b).” Fed. R. Civ. P. 11(c)(3).
 5                                        III.   DISCUSSION
 6          Defendant’s again fails to establish this Court’s jurisdiction over the subject
 7   matter of this action, because the NOR fails to establish the diversity of citizenship
 8   requirements set forth in 28 U.S.C. § 1332, or the federal question requirements set
 9   forth in 28 U.S.C. § 1331. Additionally, Defendant may not remove this matter
10   pursuant to 28 U.S.C. § 1441(b).
11          A.     The Amount In Controversy Requirement To Establish Diversity
12                 Jurisdiction Is Not Met Here, Under 28 U.S.C. § 1332
13          Here, Defendant again claims that the federal court has subject matter
14   jurisdiction, under “Actuary and Diversity elements,” such that this matter could
15   be removed from state court. ECF No. 1, NOR at 2. Specifically, in his removal
16   petition, Defendant asserts with the same language that he used in the previous
17   three notices of removal that “the actuary value [of the case] is valued in excess of
18   $75,000.00.” Id. However, despite Defendant’s allegation that the amount in
19   controversy exceeds $75,000, a review of Plaintiff’s Complaint, which Defendant
20   attached to the NOR, reveals that the amount in controversy likely falls well short
21   of this required, jurisdictional amount. See id. at 7 (Plaintiff seeking damages of
22   $15,166.86 for unpaid rent through October 2017, “$55.62 per day for each day that
23   Tenants unlawfully remain in possession of the Premises after November 30, 2017,
24   through the date of entry of judgment[,]” 1 “prejudgment interest at the maximum
25
26
     1       The Court notes that, through the date of this Order, approximately 360 days have passed
27   since November 30, 2017. The Court also notes that 312 days multiplied by a $55.62 daily rate of
28   damages equals, approximately, $20,000. When this amount is added to the $15,166.86 that
     Plaintiff seeks in damages for unpaid rent through October 2017, the total money damages
                                                    5
 1   lawful rate[,]”and “reasonable attorney’s fees as provided under section 21.04 of
 2   the lease.”).
 3          Although it remains unclear what amount of damages Plaintiff will ultimately
 4   seek for attorney’s fees and prejudgment interest once this matter has concluded,
 5   Defendant’s conclusory allegation regarding the amount of controversy is again
 6   insufficient to meet his burden of actually setting forth the facts to support
 7   jurisdiction, such that the Court can make the necessary finding in that regard by a
 8   preponderance of the evidence. See Gaus, 980 F.2d at 566-67; Abrego Abrego, 443
 9   F.3d at 683. Accordingly, because the calculable damages sought by Plaintiff in the
10   Complaint total less than $75,000, and because doubts are to be resolved in favor of
11   state court jurisdiction and remand, Gaus, 980 F.2d at 566, this Court finds that the
12   amount in controversy requirement set forth in 28 U.S.C. § 1332(a) has, again, not
13   been met, even when Plaintiff’s attorney’s fees and prejudgment interest are added
14   to the nearly $32,000 Plaintiff seeks in damages in the Complaint.
15          B.       No Federal Question Jurisdiction, Under 28 U.S.C. § 1331
16          Here, as explained previously, Defendant’s allegations that his due process
17   and equal protection rights are being denied as a result of the unlawful detainer
18   action that has been initiated against him in the State Court, are insufficient. See
19   e.g., ECF No. 1, NOR at 4 (Defendant alleging that “the actions of Counsel for
20   Plaintiff, and the State Court are depriving Defendant of due process of law in that
21   he is being dispossessed of his property”; “Defendant is, therefore, being denied
22   his due process rights and equal protection under the 14th Amendment to protect
23   his tenancy.”). Defendant’s alleged constitutional violations are merely challenges
24   to the unlawful detainer action, which arise under and governed by the laws of the
25   State of California. Therefore, this Court finds that there is no federal question
26   present under 28 U.S.C. § 1331.
27
     Plaintiff seeks in the complaint, to date, and absent attorney’s fees and prejudgment interest, is a
28   little over $35,000.
                                                      6
 1         C.     Sanctions Are Appropriate Under 28 U.S.C. § 1927, the Court’s
 2                Inherent Authority, and Rule 11.
 3         Defendant was put on notice by this Court’s previous order when Defendant
 4   attempted to remove this action in early September 2018 and sanctioned for this
 5   exact same conduct in October 2018. In the September order, the Court stated that
 6   “[a]ny future attempts to frivolously remove this matter to federal court will likely
 7   result in Defendant, John Ryan, being sanctioned by this Court.” Case No. 2, ECF
 8   No. 15. In the October 2018 order, the Court sanctioned Defendant under 28
 9   U.S.C. § 1927, the Court’s inherent authority, and Rule 11. Case No. 3, ECF No.
10   12 at 6-7. At this point, Defendant is beyond reckless in again removing the state
11   court action on the thrice rejected basis, is acting in bad faith, and is doing so in an
12   effort to unreasonably hinder the ongoing state court litigation.
13         Sanctions are again warranted under 28 U.S.C. § 1927, which allows for the
14   imposition of sanctions if a party “multiplies the proceedings in any case
15   unreasonably and vexatiously.” Defendant has done so to impede the underlying
16   state court action and has repeatedly caused this Court and Plaintiff to expend their
17   resources in remanding this action to the state court. Additionally, because
18   Defendant was put on notice regarding any future attempts to frivolously remove
19   this action, sanctions are also appropriate under Rule 11 as the removal pleading
20   have objectively been filed “for an[] improper purpose, such as to harass, cause
21   unnecessary delay, or needlessly increase the cost of litigation.” Finally, this Court
22   finds that Defendant acted in bad faith by removing this case based on the exact
23   same bases that have been rejected thrice before. Therefore, sanctions are also
24   appropriate under the Court’s inherent authority.
25                                    IV.    CONCLUSION
26         Accordingly, IT IS THEREFORE ORDERED, that the case be
27   REMANDED to the Riverside County Superior Court and that Defendant’s IFP
28   Application be DENIED. Additionally, Defendant is ORDERED TO PAY
                                                 7
 1   $5,000.00 as a sanction into the Court’s registry by November 27, 2018. Failure to
 2   timely pay the sanction will result in an order of contempt against John Ryan.
 3   Moreover, John Ryan is ORDERED not to remove this matter in the future. Any
 4   future attempt to remove this matter will result in a finding of contempt.
 5
 6         Plaintiff is ORDERED to personally serve John Ryan with a copy of this
 7   Order no later than November 20, 2018.
 8
 9         IT IS SO ORDERED.
10
11
     DATED: November 14, 2018 ________________________________
12                            HONORABLE JESUS G. BERNAL
13                            United States District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               8
